Citation Nr: 0730794	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  96-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1980 to 
February 1981 and on active duty for training (ACDUTRA) in 
the U.S. Army Reserves from February 18 to February 21, 1992.  
The veteran served additional unverified periods of service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

In November 1999, March 2004, and June 2006, the Board 
remanded the case for additional development.  Subsequently, 
a January 2007 rating action continued the prior denial.  

FINDINGS OF FACT

1.  By an April 1988 decision, the RO denied service 
connection for a low back disability.  The veteran did not 
appeal the decision.

2.  Since the April 1988 RO decision, new evidence has been 
submitted that is so significant that it must be considered 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1988 RO decision that denied service connection 
for a low back injury is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.160 (2007).

2.  The evidence received since the RO's April 1988 
determination is new and material, and the claim for service 
connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1988 decision, the RO determined that the claim 
of entitlement to service connection for a low back 
disability was not well grounded.  The veteran was notified 
of that action by letter and did not appeal.  Thus, the 
rating decision became final.  38 U.S.C.A. §§ 5108, 7105 (c) 
(West 2002).  Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when 
a claim has been disallowed by the RO, "the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156, 
3.160 (2007).

38 C.F.R. § 3.156(a) (2007) states, "A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  This 
version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The claim in this appeal was received prior to the 
effective date of the revision and must be evaluated using 
the earlier - more liberal - version of the regulation.

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

In a February 1987 service connection claim, the veteran 
asserted that his current low back disability was related to 
an injury he sustained lifting heavy wooden boxes at Fort 
Gordon, Georgia, during service in June 1986.  In June 1987, 
the veteran submitted VA Form 21-4176 with some medical 
records.  The RO's April 1988 decision denied the claim on a 
mistaken basis that the veteran had not submitted the above-
described Form 21-4176.  However, the veteran did not appeal.

The veteran sought to reopen his claim in February 1991.  In 
April 1991, the veteran submitted an August 30, 1986 sick 
slip, Form 689, which is signed by a unit commander and 
indicates the veteran was placed on "light duty" because of 
"low back pain syndrome."  The form further indicates that 
the veteran was assigned to Fort Gordon, Georgia.  In 
February 1996, the veteran clarified that the claimed injury 
occurred in August 1986 and submitted a related lay statement 
signed by four fellow soldiers.

In August 1994, the veteran's representative submitted a 
February 1992 line of duty investigation, Form 2173, which 
indicates the veteran injured his back in the line of duty 
during a period of service.  In addition, the veteran 
submitted evidence of a June 1998 medical evaluation by the 
Army which provided a diagnosis of chronic low back pain 
aggravated by degenerative joint disease.

The Board finds the newly submitted evidence to be material.  
The Board further finds that this new and material evidence 
relates to previously unestablished facts necessary to 
establish a claim - confirmed dates of service for two of the 
alleged back injuries and a diagnosis.  Accordingly, the 
veteran's claim for service connection is reopened.

In correspondence dated June 2006, the Appeals Management 
Center (AMC) satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the AMC notified the veteran of: 
information and evidence necessary to reopen and support a 
service connection claim for low back disability; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  The RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established.

The AMC subsequently readjudicated the claim based on all the 
evidence in January 2007.  While the duties to notify have 
been met, the duties to assist by providing a medical 
examination and obtaining records will be addressed in the 
remand portion of the decision.

The United States Court of Appeals for Veterans Claims 
specifically addressed VA's duty to notify and assist in 
cases involving claims to reopen previously denied matters.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
finds, however, that there is no need to discuss the impact 
of the Kent decision as the matter of reopening this issue 
for de novo review is resolved in the veteran's favor.


ORDER

The application to reopen the claim of service connection for 
residuals of a low back disability is allowed.


REMAND

Service Medical Records (SMRs) appear to be partially 
missing.  Also, the claims file contains incomplete records 
to verify dates of service and the type of service for each 
period of enlistment.  Two of the previous remands directed 
the RO to make telephone calls in an attempt to obtain the 
records.  For example, the March 2004 remand directed the RO 
to telephone the point of contact from the veteran's reserve 
unit who provided an April 2003 cover sheet without any 
information.  The November 1999 remand directed the RO to 
telephone the point of contact in a February 1995 memorandum 
from the veteran's reserve unit.  Although there are letters 
from the RO requesting the information, the claims file does 
not reflect that the RO made any telephone inquiries as 
directed.  As a result, the RO has failed to comply with the 
Board's November 1999 and March 2004 remands.  Stegal v. 
West, 11 Vet. App. 268 (1998).  

Although the RO advised the veteran he was responsible for 
obtaining his records in letters dated May and September 
2005, VA's duty includes assisting in obtaining these 
records.  38 C.F.R. § 3.159(c)(2) (2007).  If the results of 
VA's efforts to obtain the records are negative, the claims 
file should clearly reflect the reason.

Information provided by the veteran is sufficient to 
establish periods of service for two of his claimed back 
injuries.  An August 30, 1986 sick slip placing the veteran 
on light duty for "back pain syndrome" at Fort Gordon, 
Georgia, would indicate a period of service for his claimed 
August 1986 back injury.  Further, a February 1992 line of 
duty investigation shows that the veteran injured his back 
that same month in the line of duty during a period of active 
service.  

There are two additional claimed back injuries from May 1994 
and August 1997.  Although there is a line of duty 
investigation form regarding August 1997, it is incomplete.  
The RO should obtain necessary records to verify all periods 
of military service including those pertinent to these 
claimed injuries.

Finally, medical records indicate a diagnosis of chronic back 
pain and degenerative joint disease.  However, the veteran 
has not been afforded a VA examination to determine the 
current nature and etiology of his low back disorder.  The 
veteran should be afforded a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
personnel records and SMRs.  The RO 
should request the records, including 
complete verification of the dates of 
the veteran's military service, as well 
as the type of service during each 
period of enlistment (i.e. whether it 
was active duty, active duty for 
training or inactive duty for training) 
from all appropriate agencies.  If the 
records and/or an appropriate response 
are not obtained, the claims file must 
clearly reflect all efforts to obtain 
the records.  These efforts must 
include telephoning pertinent points of 
contact as directed in the previous 
remands noted above.

2.  Contact the veteran to request 
additional information in his possession 
regarding any back injuries to include 
those claimed in 1986, 1992, 1994, and 
1997.  Information requested should 
include all pertinent medical records, 
private or service-related.

3.  After the above is accomplished, 
schedule the veteran for a VA examination 
to determine the nature and etiology of 
any low back disability.  The claims 
folder should be reviewed prior to the 
examination, and the examiner should 
indicate in the report that this has been 
done.  All required tests and studies 
should be completed as appropriate, 
including X-rays, range of motion, and 
orthopedic/neurological evaluations.  

For each low back disability identified, 
the examiner should indicate whether it 
is as least as likely as not (i.e., is 
there at least a 50 percent probability) 
related to any back injuries during 
service.  The analysis should include a 
review of claimed low back injuries from 
1986, 1992, 1994, and 1997.  A complete 
rationale for any opinion expressed 
should be offered.

4.  Following the above-requested 
development, the RO should re-adjudicate 
this claim taking into consideration the 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


